DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 173-174, 176-181 and 183-190 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomas et al. (U.S. Patent Application Publication 2002/0042920).

Referring to claim 173, Thomas discloses a system comprising a memory configured to store content, output circuitry configured to transmit, to be displayed, a video from a content source and control circuitry (see Figures 3-4 and Paragraphs 0068-0072).
	Thomas also discloses receiving a request to display information related to the video (see Paragraph 0072).
	Thomas also discloses determining whether display of overlays has been disabled for the display of the video from the content source (see Figure 10 for providing options for disabling two types of overlays using options 602 and 604).
	Thomas also that in response to determining that display of overlays have been disabled for the display of the video from the content source (see Figure 10 and Paragraphs 0088-0090 for disabling option 604 and enabling option 602, therefore the system much determine to display a Pop-Up window overlay and not display the supplemental content overlay), generate, for display, a screen comprising the information related to the video, wherein the screen excludes the display of the video (see Paragraph 0089 for displaying a pop-up window overlay that wholly obscures the on-demand media and displays supplemental content related to the video (see Paragraph 0006 for the supplemental content being related to the video)).

	Referring to claim 174, Thomas also discloses that in response to determining that display of overlays has not been disabled for the display of the video from the content source, generate, for display, an overlay with the information related to the see Paragraph 0090 for when option 604 is enabled and partially obstructing the display of the video, wherein Paragraph 0006 teaches that supplemental content is related to the video).

	Referring to claim 176, Thomas also discloses that the request for information related to the video is received through input from a user device (see the bottom of Paragraph 0007 and user input device 410 in Figure 4).

	Referring to claim 177, Thomas also discloses that the screen comprising the information related to the video is generated for display on a same device as the display of the video (see Figure 4 for display device 420 and Paragraph 0093 for displaying the video content and supplemental content using the same display device because the supplemental content is displayed over the video content).

	Referring to claim 178, Thomas also discloses that the information is one or more of sporting events scores, stock quotes, new, program information, or interactive content (see Paragraph 0006).

	Referring to claim 179-180, 183 and 185, see the rejection of claims 173-174, 176 and 178, respectively.

see Paragraph 0090 for enabling option 604 to cause display of the video overlay with the video).

	Referring to claim 184, Thomas discloses causing display of the video from the video source and in response to the request to display information related to the video, cause display of the screen comprising the information related to the video to replace display of the video from the video source (see Paragraph 0089 for wholly obscuring the video being watched with the supplemental information related to the video (see Paragraph 0006)).

	Referring to claims 186-190, see the rejection of claims 173-177, respectively.  In regards to claim 187, Thomas discloses not only adjusting the overlay options, but selection from multiple video programs, therefore the user can change the overlay options in Figure 10 and then select a second, third or fourth program and display the overlays according to the options selected in Figure 10.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 175 and 182 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas et al. (U.S. Patent Application Publication 2002/0042920) in view of Garahi et al. (U.S. Patent No. 6,674,448).
Referring to claim 175, Thomas teaches all of the limitations in claim 173, as well as determining that display of overlays have been disabled for the display of the video (see the rejection of claim 173), but fails to teach causing an audio volume level for the video to be decreased during display of the screen.
Garahi discloses causing an audio volume level for the video to be decreased during display of the screen (see Column 15, Lines 2-13 for decreasing the audio volume level to zero when additional supplemental content is displayed to the viewer).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify, the overlay screen system, as taught by Thomas, using the audio volume reduction functionality, a taught by Garahi, for the purpose of see Column 1, Lines 38-42 of Garahi).

Referring to claim 182, see the rejection of claim 175.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


February 3, 2022